EXHIBIT 99.2 Consolidated Financial Statements of NEPTUNE TECHNOLOGIES & BIORESSOURCES INC. Years ended February 28, 2013 and February 29, 2012 KPMG LLP Telephone (514) 840-2100 600 de Maisonneuve Blvd. West Fax (514) 840-2187 Suite 1500 Internet www.kpmg.ca Tour KPMG Montréal (Québec)H3A 0A3 INDEPENDENT AUDITORS’ REPORT OF REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Shareholders of Neptune Technologies & Bioressources Inc. We have audited the accompanying consolidated financial statements of Neptune Technologies & Bioressources Inc., which comprise the consolidated statements of financial position as at February28, 2013 and February 29, 2012, the consolidated statements of earnings and comprehensive loss, changes in equity and cash flows for the years then ended, and notes, comprising a summary of significant accounting policies and other explanatory information. Management’s Responsibility for the Consolidated Financial Statements Management is responsible for the preparation and fair presentation of these consolidated financial statements in accordance with International Financial Reporting Standards as issued by the International Accounting Standards Board, and for such internal control as management determines is necessary to enable the preparation of consolidated financial statements that are free from material misstatement, whether due to fraud or error. Auditors’ Responsibility Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with Canadian generally accepted auditing standards and the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we comply with ethical requirements and plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the consolidated financial statements. The procedures selected depend on our judgment, including the assessment of the risks of material misstatement of the consolidatedfinancial statements, whether due to fraud or error. In making those risk assessments, we consider internal control relevant to the entity’s preparation and fair presentation of the consolidated financial statements in order to design audit procedures that are appropriate in the circumstances.An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of accounting estimates made by management, as well as evaluating the overall presentation of the consolidated financial statements. We believe that the audit evidence we have obtained in our audits is sufficient and appropriate to provide a basis for our audit opinion. Opinion In our opinion, the consolidated financial statements present fairly, in all material respects, the consolidated financial position of Neptune Technologies & Bioressources Inc. as at February 28, 2013 and February 29, 2012, and its consolidated financial performance and its consolidated cash flows for the years then ended in accordance with International Financial Reporting Standards as issued by the International Accounting Standards Board. Other Matter We also have audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), Neptune Technologies & Bioressources Inc.’s internal control over financial reporting as of February 28, 2013, based on the criteria established in Internal Control- Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (“COSO”), and our report dated May 21, 2013 expressed an unqualified opinion on the effectiveness of Neptune Technologies & Bioressources Inc.’s internal control over financial reporting. May 21, 2013 Montréal, Canada *CPA auditor, CA, public accountancy permit No. A110592 KPMG LLP is a Canadian limited liability partnership and a member firm of the KPMG network of independent member firms affiliated with KPMG International Cooperative ("KPMG International"), a Swiss entity. KPMG Canada provides services to KPMG LLP. KPMG LLP Telephone (514) 840-2100 600 de Maisonneuve Blvd. West Fax (514) 840-2187 Suite 1500 Internet www.kpmg.ca Tour KPMG Montréal (Québec)H3A 0A3 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors and Shareholders of Neptune Technologies & Bioressources Inc.: We have audited Neptune Technologies & Bioressources Inc.’s internal control over financial reporting as of February 28, 2013, based on criteria established in Internal Control - Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (“COSO”). Neptune Technologies & Bioressources Inc.’s management is responsible for maintaining effective internal control over financial reporting and for its assessment of the effectiveness of internal control over financial reporting, included in the accompanying management’s report, “Disclosure Controls, Procedures and Internal Control over Financial Reporting”.Our responsibility is to express an opinion on the Company’s internal control over financial reporting based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether effective internal control over financial reporting was maintained in all material respects. Our audit included obtaining an understanding of internal control over financial reporting, assessing the risk that a material weakness exists, and testing and evaluating the design and operating effectiveness of internal control based on the assessed risk. Our audit also included performing such other procedures as we considered necessary in the circumstances. We believe that our audit provides a reasonable basis for our opinion. A company’s internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles. A company’s internal control over financial reporting includes those policies and procedures that (1)pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the company; (2)provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the company are being made only in accordance with authorizations of management and directors of the company; and (3)provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of the company’s assets that could have a material effect on the financial statements. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. Opinion In our opinion, Neptune Technologies & Bioressources Inc. maintained, in all material respects, effective internal control over financial reporting as of February 28, 2013, based on criteria established in Internal Control - Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission. We also have audited, in accordance with Canadian generally accepted auditing standards and the standards of the Public Company Accounting Oversight Board (United States), the consolidated financial statements of Neptune Technologies & Bioressources Inc., which comprise the consolidated statements of financial position as at February 28, 2013 and February 29, 2012 , the consolidated statements of earnings and comprehensive loss, changes in equity and cash flows for years then ended, and notes, comprising a summary of significant accounting policies and other explanatory information, and our report dated May 21, 2013 expressed an unqualified opinion on those consolidated financial statements. May 21, 2013 Montréal, Canada *CPA auditor, CA, public accountancy permit No. A110592 KPMG LLP is a Canadian limited liability partnership and a member firm of the KPMG network of independent member firms affiliated with KPMG International Cooperative ("KPMG International"), a Swiss entity. KPMG Canada provides services to KPMG LLP. NEPTUNE TECHNOLOGIES & BIORESSOURCES INC. Consolidated Financial Statements Years ended February 28, 2013 and February 29, 2012 Financial Statements Consolidated Statements of Financial Position 1 Consolidated Statements of Earnings and Comprehensive Loss 2 Consolidated Statements of Changes in Equity 3 Consolidated Statements of Cash Flows 5 Notes to Consolidated Financial Statements 6 NEPTUNE TECHNOLOGIES & BIORESSOURCES INC. Consolidated Statements of Financial Position February 28, 2013 and February 29, 2012 February 28, February 29, Assets Current assets: Cash $ $ Short-term investments (note 21) Trade and other receivables (note 4) Tax credits receivable (note 5) Prepaid expenses Inventories (note 6) Government grants receivable (note 7) – Property, plant and equipment (note 8) Intangible assets (note 9) Investment tax credits receivable (note 5) – Deferred tax asset (note 20) – Total assets $ $ Liabilities and Equity Current liabilities: Loans and borrowings (note 10) $ $ Trade and other payables (note 11) Advance payments (note 14) Private placement warrants (note 12 (e)) – Loans and borrowings (note 10) Total liabilities Equity: Share capital (note 12) Warrants (note 12 (e)) – Contributed surplus Deficit ) ) Total equity attributable to equity owners of the Corporation Non-controlling interest (note 13) ) Subsidiary options (note 12 (f)) Total equity attributable to non-controlling interest Total equity Commitments and contingencies (note 23) Subsequent events (note 28) Total liabilities and equity $ $ See accompanying notes to consolidated financial statements. On behalf of the Board: /s/ Ronald Denis Dr. Ronald Denis Chairman of the Board /s/ Michel Chartrand Michel Chartrand Director 1 NEPTUNE TECHNOLOGIES & BIORESSOURCES INC. Consolidated Statements of Earnings and Comprehensive Loss Years ended February 28, 2013 and February 29, 2012 February 28, February 29, Revenue from sales $ $ Cost of sales ) ) Gross profit Other income - revenue from research contracts and royalties Other income - insurance recoveries (note 15) – Selling expenses ) ) General and administrative expenses ) ) Research and development expenses, net of tax credits of $498,197 (2012 - $1,932,445) ) ) Plant explosion (note 15) ) – Results from operating activities ) ) Finance income (note 17) Finance costs (note 17) ) ) Foreign exchange gain Net finance income Loss before income taxes ) ) Income taxes - deferred tax (note 20) ) Net loss and comprehensive loss $ ) $ Net loss and comprehensive loss attributable to: Owners of the Corporation $ ) $ ) Non-controlling interest ) ) Net loss and comprehensive loss $ ) $ ) Basic loss per share (note 19) $ ) $ ) Diluted loss per share (note 19) ) ) Basic weighted average number of common shares Diluted weighted average number of common shares See accompanying notes to consolidated financial statements. 2 NEPTUNE TECHNOLOGIES & BIORESSOURCES INC. Consolidated Statements of Changes in Equity Years ended February 28, 2013 and February 29, 2012 Attributable to equity owners of the Corporation Attributable to non-controlling interest Non- Share capital Contributed Subsidiary controlling Total Number Dollars Warrants surplus Deficit Total options interest Total equity Balance, February 29, 2012 $ ) $ Net loss and total comprehensive loss – ) ) – ) Transactions with owners, recorded directly in equity Contributions by and distribution to owners Public offering – Warrants exercised ) – Share-based payment transactions – Share options exercised – ) – Distribution of subsidiary shares and options by way of dividend-in-kind – ) ) ) Total contributions by and distribution to owners ) ) ) Change in ownership interests in subsidiaries that do not result in a loss of control Exercise of subsidiary warrants and options by third parties – Net acquisition of subsidiary shares – – – ) – ) – ) ) ) Total changes in ownership interests in subsidiaries – Total transactions with owners ) ) ) Balance at February 28, 2013 $ $ – $ $ ) $ $ $ ) $ $ See accompanying notes to consolidated financial statements. 3 NEPTUNE TECHNOLOGIES & BIORESSOURCES INC. Consolidated Statements of Changes in Equity, Continued Years ended February 28, 2013 and February 29, 2012 Attributable to equity owners of the Corporation Attributable to non-controlling interest Non- Share capital Contributed Subsidiary controlling Total Number Dollars Warrants surplus Deficit Total options interest Total equity Balance, February 28, 2011 $ ) $ Net loss and total comprehensive loss – ) ) – ) Transactions with owners, recorded directly in equity Contributions by and distribution to owners Issuance of shares and warrants through private placement – Share-based payment transactions – Share options exercised – ) – Warrants exercised and expired ) – Distribution of subsidiary rights as dividend – – – ) – ) – – Total contributions by and distribution to owners ) – – Change in ownership interests in subsidiaries that do not result in a loss of control Conversion of subsidiary convertibleredeemable shares – ) ) – – Distribution of subsidiary rights by Acasti – ) – – Exercise of subsidiary options by third parties – ) Issuance of shares through private placement – Buyback of subsidiary rights – ) – ) ) Total changes in ownership interests in subsidiaries – – – ) ) Total transactions with owners ) Balance at February 29, 2012 $ ) $ See accompanying notes to consolidated financial statements. 4 NEPTUNE TECHNOLOGIES & BIORESSOURCESINC. Consolidated Statements of Cash Flows Years ended February 28, 2013 and February 29, 2012 February 28, February 29, Cash flows used in operating activities: Net loss for the period $ ) $ ) Adjustments: Depreciation of property, plant and equipment Amortization of intangible assets Impairment loss related to property, plant and equipment destroyed – Impairment loss related to inventories destroyed – Impairment loss related to intangible assets – Loss from sale of property, plant and equipment Stock-based compensation Net finance income ) ) Foreign exchange gain Foreign exchange (gain) loss on cash ) Unrealized foreign exchange loss (gain) on advance payments ) Deferred income tax ) Investment tax credits receivable ) ) ) Changes in non-cash operating working capital items: Trade and other receivables ) Tax credits receivable ) Prepaid expenses Inventories ) ) Trade and other payables Advance payments – ) Cash flows used in investing activities: Interest received Acquisition of property, plant and equipment ) ) Acquisition of intangible assets ) ) Maturity of short-term investments Acquisition of short-term investments ) Cash flows from financing activities: Increase in loans and borrowings Repayment of loans and borrowings ) ) Proceeds from exercise of subsidiary options Proceeds from subsidiary private placement – Buyback of subsidiary rights – ) Proceeds from exercise of warrants Net acquisition of subsidiary shares ) – Net proceeds from public offering – Net proceeds from private placement – Non-resident taxes paid on dividend ) – Proceeds from exercise of options Interest paid ) ) Foreign exchange gain (loss) on cash held in foreign currencies ) Net increase in cash Cash (bank indebtedness), beginning of year ) Cash, end of year $ $ Supplemental cash flow disclosure: Non-cash transactions: Acquired property, plant and equipment included in accounts payable and accrued liabilities $ $ Intangible assets included in accounts payable and accrued liabilities Ascribed value to share capital on exercise of private placement warrants – Grant applied against property, plant and equipment – See accompanying notes to consolidated financial statements. 5 NEPTUNE TECHNOLOGIES & BIORESSOURCES INC. Notes to Consolidated Financial Statements For the years ended February 28, 2013 and February 29, 2012 1.Reporting entity: Neptune Technologies & Bioressources Inc. (the "Corporation") is incorporated under the Business Corporations Act (Québec) (formerly Part1A of the Companies Act (Québec)). The Corporation is domiciled in Canada and its registered office is located at 545, Promenade du Centropolis, Laval, Québec, H7T 0A3. The consolidated financial statements of the Corporation comprise the Corporation and its subsidiaries, Acasti Pharma Inc. ("Acasti") and NeuroBioPharm Inc. ("NeuroBioPharm"). The Corporation focuses on the research, development and commercialization of products derived from marine biomasses for the nutraceutical and pharmaceutical industries. Neptune is a biotechnology corporation engaged primarily in the development, manufacture and commercialization of marine-derived omega-3 polyunsaturated fatty acids ("PUFAs"). Neptune produces omega-3 PUFAs through its patented process of extracting oils from Antartic krill, which omega-3 PUFAs are then principally sold as bulk oil to Neptune’s distributors who commercialize them under their private label primarily in the U.S., European and Australian nutraceutical markets. Neptune’s lead products, Neptune Krill Oil (NKO®) and ECOKRILLOil (EKOTM), generally come in capsule form and serve as a dietary supplement to consumers. The Corporation’s subsidiaries are subject to a number of risks associated with the successful development of new products and their marketing, the conduct of clinical studies and their results, the meeting of development objectives set by the Corporation in its license agreements and the establishment of strategic alliances. The Corporation’s subsidiaries will have to finance their research and development activities and their clinical studies. To achieve the objectives of their business plans, the Corporation’s subsidiaries plan to establish strategic alliances, raise the necessary capital and make sales. It is anticipated that the products developed by the Corporation’s subsidiaries will require approval from the U.S. Food and Drug Administration and equivalent organizations in other countries before their sale can be authorized. 2.Basis of preparation: (a) Statement of compliance: These consolidated financial statements have been prepared in accordance with International Financial Reporting Standards ("IFRS"), as issued by the International Accounting Standards Board ("IASB"). The consolidated financial statements were authorized for issue by the Board of Directors on May 21, 2013. (b) Basis of measurement: The consolidated financial statements have been prepared on the historical cost basis, except for the following: · Equity warrants and stock options which are measured at fair value at date of grant pursuant to IFRS 2; · Liabilities for warrants which are measured at fair value; and · Debenture conversion options and derivative financial liabilities which are measured at fair value. (c) Functional and presentation currency: These consolidated financial statements are presented in Canadian dollars, which is the Corporation and its subsidiaries’ functional currency. (d) Use of estimates and judgements: The preparation of consolidated financial statements in conformity with IFRS requires management to make judgements, estimates and assumptions that affect the application of accounting policies and the reported amounts of assets, liabilities, income and expenses. Actual results may differ from these estimates. Estimates are based on management’s best knowledge of current events and actions that the Corporation may undertake in the future. Estimates and underlying assumptions are reviewed on an ongoing basis. Revisions to accounting estimates are recognized in the period in which the estimates are revised and in any future periods affected. 6 NEPTUNE TECHNOLOGIES & BIORESSOURCES INC. Notes to Consolidated Financial Statements,Continued For the years ended February 28, 2013 and February 29, 2012 2.Basis of preparation (continued): (d) Use of estimates and judgements (continued): Critical judgements in applying accounting policies that have the most significant effect on the amounts recognized in the consolidated financial statements include the following: · Impact of plant explosion including recognition of future insurance recoveries and related contingencies, which required judgement in evaluating whether the criteria for recognition of tax assets continued to be met, whether the Corporation has the unconditional right to receive insurance recoveries and whether it is probable that economic benefits will be required to settle any contingencies (see Note 15); · Assessing the recognition of contingent liabilities, which required judgement in evaluating whether it is probable that economic benefits will be required to settle matters subject to litigation (see Note 23). Assumptions and estimation uncertainties that have a significant risk of resulting in a material adjustment within the next financial year include the following: · Utilization of tax losses and investment tax credits (Notes 5 and 20); · Reasonable assurance of grant recognition and compliance with conditions of grant agreements (Note 7); · Measurement of derivative financial liabilities and stock-based compensation (Note 18); and · Collectability of trade receivable (Note 21 (a)). Also, the Corporation uses its best estimate to determine which research and development (“R&D”) expenses qualify for R&D tax credits and in what amounts. The Corporation recognizes the tax credits once it has reasonable assurance that they will be realized. Recorded tax credits are subject to review and approval by tax authorities and therefore, could be different from the amounts recorded. 3.Significant accounting policies: The accounting policies set out below have been applied consistently to all years presented in these consolidated financial statements, and have been applied consistently by the Corporation’s subsidiaries. (a) Basis of consolidation: (i) Subsidiaries: Subsidiaries are entities controlled by the Corporation. The financial statements of subsidiaries are included in the consolidated financial statements from the date that control commences until the date that control ceases. Control exists when the Corporation has the power to govern the financial and operating policies of an entity so as to obtain benefits from those activities. The accounting policies of subsidiaries have been changed when necessary to align them with the policies adopted by the Corporation. (ii) Transactions eliminated on consolidation: Intra-group balances and transactions, and any unrealized income and expenses arising from intra-group transactions, are eliminated in preparing the consolidated financial statements. (iii) Subsidiary options: Subsidiary options are comprised of equity-classified warrants, rights and options issued by the subsidiary, as well as options issued by the Corporation over the subsidiary’s stock.Because they do not represent outstanding participating non-controlling interests, they are recorded at cost and remain presented as a sub-component of non-controlling interest until such time they are exercised or expire. 7 NEPTUNE TECHNOLOGIES & BIORESSOURCES INC. Notes to Consolidated Financial Statements, Continued For the years ended February 28, 2013 and February 29, 2012 3.Significant accounting policies (continued): (a) Basis of consolidation (continued): (iv) Acquisitions and dispositions of non-controlling interests while retaining control: Acquisitions and dispositions of non-controlling interests while retaining control are accounted for as transactions with equity holders in their capacity as equity holders; therefore, no goodwill is recognized as a result of acquisitions and no gain or loss is recognized in connection with dispositions. Upon acquisition or disposition of non-controlling interests while retaining control, the Corporation adjusts non-controlling interests to reflect the relative change in its interest in the subsidiary’s equity, before giving effect of the elimination of the intra-group balances.Any difference between the amount by which non-controlling interest is adjusted and the value of consideration paid or received is recognized directly in equity attributable to shareholders of the Corporation.The value of consideration paid includes the cost of any subsidiary option exercised as part of the operation. Subsidiary options that expire unexercised are transferred to equity attributable to shareholders of the Corporation. (v) Attribution of profit or loss: Profit or loss of the subsidiaries, except stock-based compensation expense incurred by the Corporation for the benefit of subsidiaries, is attributed to the Corporation’s shareholders and to non-controlling interests based on their respective share of participating equity instruments in each subsidiary outstanding during the period.This allocation is made before giving effect to subsidiary profit and loss and the elimination of intra-group balances. Stock-based compensation expense incurred by the Corporation for the benefit of subsidiaries is attributed fully to the Corporation’s shareholders, because the Corporation does not recharge the subsidiaries for the economic cost of providing this compensation on their behalf. (b) Financial instruments: (i) Non-derivative financial assets: The Corporation initially recognizes loans and receivables on the date that they are originated. The Corporation derecognizes a financial asset when the contractual rights to the cash flows from the asset expire, or it transfers the rights to receive the contractual cash flows on the financial asset in a transaction in which substantially all the risks and rewards of ownership of the financial asset are transferred. Any interest in transferred financial assets that is created or retained by the Corporation is recognized as a separate asset or liability. Financial assets and liabilities are offset and the net amount presented in the consolidated statements of financial position (balance sheets) when, and only when, the Corporation has a legal right to offset the amounts and intends either to settle on a net basis or to realize the asset and settle the liability simultaneously. The Corporation has the following non-derivative financial assets:cash, short-term investments and receivables. Loans and receivables Loans and receivables are financial assets with fixed or determinable payments that are not quoted in an active market. Such assets are recognized initially at fair value plus any directly attributable transaction costs. Subsequent to initial recognition, loans and receivables are measured at amortized cost using the effective interest method, less any impairment losses. Loans and receivables comprise cash, trade and other receivables, and short-term investments with maturities of less than one year. Cash and cash equivalents comprise cash balances and highly liquid investments purchased three months or less from maturity. Bank overdrafts that are repayable on demand and form an integral part of the Corporation’s cash management are included as a component of cash and cash equivalents for the purpose of the consolidated statements of cash flows. 8 NEPTUNE TECHNOLOGIES & BIORESSOURCES INC. Notes to Consolidated Financial Statements, Continued For the years ended February 28, 2013 and February 29, 2012 3.Significant accounting policies (continued): (b) Financial instruments (continued): (ii) Non-derivative financial liabilities: The Corporation initially recognizes debt securities issued and subordinated liabilities on the date that they are originated. The Corporation derecognizes a financial liability when its contractual obligations are discharged or cancelled or expire. The Corporation has the following non-derivative financial liabilities: loans and borrowings, and trade and other payables. Such financial liabilities are recognized initially at fair value plus any directly attributable transaction costs. Subsequent to initial recognition, these financial liabilities are measured at amortized cost using the effective interest method. (iii) Share capital: Common shares are classified as equity. Incremental costs directly attributable to the issue of common shares are recognized as a deduction from equity, net of any tax effects. (iv) Compound financial instrument: Compound financial instruments are instruments that can be converted to share capital at the option of the holder, and the number of shares to be issued does not vary with changes in their fair value. The liability component of a compound financial instrument is recognized initially at the fair value of a similar liability that does not have an equity conversion option. The equity component is recognized initially as the difference between the fair value of the compound financial instrument as a whole and the fair value of the liability component. Any directly attributable transaction costs are allocated to the liability and equity components in proportion to their initial carrying amounts. Subsequent to initial recognition, the liability component of a compound financial instrument is measured at amortized cost using the effective interest method. The equity component of a compound financial instrument is not remeasured subsequent to initial recognition. Interest, dividends, losses and gains relating to the financial liability are recognized in profit or loss. Distributions to the equity holders are recognized in equity, net of any tax benefit. (v) Derivative financial instruments: The Corporation has issued liability-classified derivatives and embedded derivatives over its own equity. Embedded derivatives are separated from the host contract and accounted for separately if the economic characteristics and risks of the host contract and the embedded derivative are not closely related, a separate instrument with the same terms as the embedded derivative would meet the definition of a derivative, and the combined instrument is not measured at fair value through profit or loss. From time to time, the Corporation also holds derivative financial instruments to reduce its foreign currency risk exposure. The Corporation does not hold or use derivative financial instruments for speculation purposes. Derivatives and separable embedded derivatives are recognized initially at fair value; attributable transaction costs are recognized in profit or loss as incurred. Subsequent to initial recognition, derivatives and separable embedded derivatives are measured at fair value, and all changes in their fair value are recognized immediately in profit or loss. (vi) Other equity instruments: Warrants, options and rights issued outside of share-based payment transactions that do not meet the definition of a derivative financial instrument are recognized initially at fair value in equity.Upon simultaneous issuance of multiple equity instruments, consideration received, net of issue costs, is allocated based on their relative fair values.Equity instruments are not subsequently remeasured. 9 NEPTUNE TECHNOLOGIES & BIORESSOURCES INC. Notes to Consolidated Financial Statements, Continued For the years ended February 28, 2013 and February 29, 2012 3.Significant accounting policies (continued): (c) Inventories: Inventories are measured at the lower of cost and net realizable value. The cost of raw materials and spare parts is based on the weighted-average cost method.The cost of finished goods and work in progress is determined per project and includes expenditures incurred in acquiring the inventories, production or conversion costs and other costs incurred in bringing them to their existing location and condition, as well as production overheads based on normal operating capacity. Net realizable value is the estimated selling price in the ordinary course of business, less the estimated costs of completion and selling expenses. (d) Property, plant and equipment: (i) Recognition and measurement: Items of property, plant and equipment are measured at cost less accumulated depreciation and accumulated impairment losses. Cost includes expenditure that is directly attributable to the acquisition of the asset. The cost of self-constructed assets includes the cost of materials and direct labour, any other costs directly attributable to bringing the assets to a working condition for their intended use, the costs of dismantling and removing the items and restoring the site on which they are located, and borrowing costs on qualifying assets for which the commencement date for capitalization is on or after March 1, 2010, the date of transition to IFRS. Purchased software that is integral to the functionality of the related equipment is capitalized as part of that equipment. When parts of an item of property, plant and equipment have significantly different useful lives, they are accounted for as separate items (major components) of property, plant and equipment. Gains and losses on disposal of an item of property, plant and equipment are determined by comparing the proceeds from disposal with the carrying amount of property, plant and equipment, and are recognized in net profit (loss). (ii) Subsequent costs: The cost of replacing a part of an item of property, plant and equipment is recognized in the carrying amount of the item if it is probable that the future economic benefits embodied within the part will flow to the Corporation, and its cost can be measured reliably. The carrying amount of the replaced part is derecognized. The costs of the day-to-day servicing of property, plant and equipment are recognized in profit or loss as incurred. (iii) Depreciation: Depreciation is calculated over the depreciable amount, which is the cost of an asset less its residual value. Depreciation is recognized in profit or loss on either a straight-line basis or a declining basis over the estimated useful lives of each part of an item of property, plant and equipment, since this most closely reflects the expected pattern of consumption of the future economic benefits embodied in the asset. Leased assets are depreciated over the shorter of the lease term and their useful lives, unless it is reasonably certain that the Corporation will obtain ownership by the end of the lease term. The estimated useful lives for the current and comparative periods are as follows: Asset Method Period/Rate Building and building components Straight-line 15 to 40 years Laboratory and plant equipment Straight-line 5 to 10 years Furniture and office equipment Diminishing balance 20% to 30% Computer equipment and software Straight-line 2 to 4 years 10 NEPTUNE TECHNOLOGIES & BIORESSOURCES INC. Notes to Consolidated Financial Statements, Continued For the years ended February 28, 2013 and February 29, 2012 3.Significant accounting policies (continued): (d) Property, plant and equipment (continued): (iii) Depreciation (continued): Depreciation methods, useful lives and residual values are reviewed at each financial year-end and adjusted prospectively, if appropriate. (e) Intangible assets: (i) Research and development: Expenditure on research activities, undertaken with the prospect of gaining new scientific or technical knowledge and understanding, is recognized in profit or loss as incurred. Development activities involve a plan or design for the production of new or substantially improved products and processes. Development expenditure is capitalized only if development costs can be measured reliably, the product or process is technically and commercially feasible, future economic benefits are probable, and the Corporation intends to and has sufficient resources to complete development and to use or sell the asset. The expenditure capitalized includes the cost of materials, direct labour, overhead costs that are directly attributable to preparing the asset for its intended use, and borrowing costs on qualifying assets for which the commencement date for capitalization is on or after March 1, 2010, the date of transition to IFRS. Other development expenditure is recognized in profit or loss as incurred. Capitalized development expenditure is measured at cost less accumulated amortization and accumulated impairment losses. (ii) Other intangible assets: Patent costs Patents for technologies that are no longer in the research phase are recorded at cost. The patent costs include legal fees to obtain patents and patent application fees. When the technology is still in the research phase, those costs are expensed as incurred. Trademarks and licences Trademarks and licences have indefinite useful lives considering that they can be renewed at a minimal cost and are recognized using the cost model and are not amortized.They are tested for impairment annually, or more frequently if events or changes in circumstances indicate that they might be impaired. Any impairment is recognized in profit or loss. (iii) Subsequent expenditure: Subsequent expenditure is capitalized only when it increases the future economic benefits embodied in the specific asset to which it relates. All other expenditures, including expenditure on internally generated goodwill and brands, are recognized in profit or loss as incurred. (iv) Amortization: Amortization is calculated over the cost of the asset less its residual value. Amortization is recognized in profit or loss on a straight-line basis over the estimated useful lives of intangible assets, other than trademarks and licences, from the date that they are available for use, since this most closely reflects the expected pattern of consumption of the future economic benefits embodied in the asset. The estimated useful lives for the current and comparative periods are as follows: Period Patents 20 years Capitalized development costs 5 years 11 NEPTUNE TECHNOLOGIES & BIORESSOURCES INC. Notes to Consolidated Financial Statements, Continued For the years ended February 28, 2013 and February 29, 2012 3.Significant accounting policies (continued): (f) Leased assets: The economic ownership of a leased asset is transferred to the lessee if the lessee bears substantially all the risks and rewards related to the ownership of the leased asset.The related asset is then recognized at the inception of the lease at the fair value of the leased asset or, if lower, the present value of the lease payments plus incidental payments, if any.A corresponding amount is recognized as a finance leasing liability, irrespective of whether some of these lease payments are payable up-front at the date of the inception of the lease. Subsequent to initial recognition, the asset is accounted for in accordance with the accounting policy applicable to that asset. Leases where the lessor retains the risks and rewards of ownership are treated as operating leases. Payments on operating lease agreements are recognized as an expense on a straight-line basis over the lease term. Associated costs, such as maintenance and insurance are expensed as incurred. (g) Impairment: (i) Financial assets (including receivables): A financial asset not carried at fair value through profit or loss is assessed at each reporting date to determine whether there is objective evidence that it is impaired. A financial asset is impaired if objective evidence indicates that a loss event has occurred after the initial recognition of the asset, and that the loss event had a negative effect on the estimated future cash flows of that asset that can be estimated reliably. Objective evidence that financial assets are impaired can include default or delinquency by a debtor, restructuring of an amount due to the Corporation on terms that the Corporation would not consider otherwise, indications that a debtor or issuer will enter bankruptcy, or the disappearance of an active market for a security. The Corporation considers evidence of impairment for receivables at both a specific asset and collective level. All individually significant receivables are assessed for specific impairment. All individually significant receivables found not to be specifically impaired are then collectively assessed for any impairment that has been incurred but not yet identified. Receivables that are not individually significant are collectively assessed for impairment by grouping together receivables with similar risk characteristics. In assessing collective impairment, the Corporation uses historical trends of the probability of default, timing of recoveries and the amount of loss incurred, adjusted for management’s judgement as to whether current economic and credit conditions are such that the actual losses are likely to be greater or less than suggested by historical trends. An impairment loss in respect of a financial asset measured at amortized cost is calculated as the difference between its carrying amount and the present value of the estimated future cash flows discounted at the asset’s original effective interest rate. Losses are recognized in profit or loss and reflected in an allowance account against receivables. When a subsequent event causes the amount of impairment loss to decrease, the decrease in impairment loss is reversed through profit or loss. (ii) Non-financial assets: The carrying amounts of the Corporation’s non-financial assets, other than inventories and tax credits and government grants receivable are reviewed at each reporting date to determine whether there is any indication of impairment. If any such indication exists, then the asset’s recoverable amount is estimated. For intangible assets that have indefinite useful lives or that are not yet available for use, the recoverable amount is estimated each year at the same time. The recoverable amount of an asset or cash-generating unit is the greater of its value in use and its fair value less costs to sell. In assessing value in use, the estimated future cash flows are discounted to their present value using a pre-tax discount rate that reflects current market assessments of the time value of money and the risks specific to the asset. For the purpose of impairment testing, assets that cannot be tested individually are grouped together into the smallest group of assets that generates cash inflows from continuing use that are largely independent of the cash inflows of other assets or groups of assets (the ''cash-generating unit'', or ''CGU''). The Corporation’s corporate assets do not generate separate cash inflows. If there is an indication that a corporate asset may be impaired, then the recoverable amount is determined for the CGU to which the corporate asset belongs. 12 NEPTUNE TECHNOLOGIES & BIORESSOURCES INC. Notes to Consolidated Financial Statements, Continued For the years ended February 28, 2013 and February 29, 2012 3.Significant accounting policies (continued): (g) Impairment (continued): (ii) Non-financial assets (continued): An impairment loss is recognized if the carrying amount of an asset or its CGU exceeds its estimated recoverable amount. Impairment losses are recognized in profit or loss. Impairment losses recognized in prior periods are assessed at each reporting date for any indications that the loss has decreased or no longer exists. An impairment loss is reversed if there has been a change in the estimates used to determine the recoverable amount. An impairment loss is reversed only to the extent that the asset’s carrying amount does not exceed the carrying amount that would have been determined, net of depreciation or amortization, if no impairment loss had been recognized. (h) Provisions: A provision is recognized if, as a result of a past event, the Corporation has a present legal or constructive obligation that can be estimated reliably, and it is probable that an outflow of economic benefits will be required to settle the obligation. Provisions are determined by discounting the expected future cash flows at a pre-tax rate that reflects current market assessments of the time value of money and the risks specific to the liability. The unwinding of the discount is recognized as finance cost. (i) Onerous contracts: A provision for onerous contracts is recognized when the expected benefits to be derived by the Corporation from a contract are lower than the unavoidable costof meeting its obligations under the contract. The provision is measured at the present value of the lower of the expected cost of terminating the contract and the expected net cost of continuing with the contract. Before a provision is established, the Corporation recognizes any impairment loss on the assets associated with that contract. (ii) Contingent liability: A contingent liability is a possible obligation that arises from past events and of which the existence will be confirmed only by the occurrence or non-occurrence of one or more uncertain future events not within the control of the Corporation; or a present obligation that arises from past events (and therefore exists), but is not recognized because it is not probable that a transfer or use of assets, provision of services or any other transfer of economic benefits will be required to settle the obligation, or the amount of the obligation cannot be estimated reliably. (i) Revenue: (i) Sale of goods: Revenue from the sale of goods in the course of ordinary activities is measured at the fair value of the consideration received or receivable, net of returns. Revenue is recognized on delivery when the significant risks and rewards of ownership have been transferred to the buyer, recovery of the consideration is probable, the associated costs and possible return of goods can be estimated reliably, there is no continuing management involvement with the goods, and the amount of revenue can be measured reliably. The Corporation considers delivery to have occurred upon shipment, or in some cases, upon reception by the customer. If it is probable that discounts will be granted and the amount can be measured reliably, then the discount is recognized as a reduction of revenue as the sales are recognized. (ii) Research services: Revenue from research contracts is recognized in profit or loss when services to be provided are rendered and all conditions under the terms of the underlying agreement are met. (a) Upfront payments: Upfront payments are deferred and recognized as revenue on a systematic basis over the period during which the related services are delivered and all obligations are performed. 13 NEPTUNE TECHNOLOGIES & BIORESSOURCES INC. Notes to Consolidated Financial Statements, Continued For the years ended February 28, 2013 and February 29, 2012 3.Significant accounting policies (continued): (i) Revenue (continued): (ii) Research services (continued): (b) Milestone payments: Milestone payments based on research or product development, for which the Corporation has no future involvement or obligations to perform related to that specified element of the arrangement, are recognized into income upon the achievement of the specified milestones, and collectability is reasonably assured. Contract payments received in advance that are potentially refundable are recorded as ''advance payments'' on the consolidated statements of financial position. (j) Government grants: Government grants, consisting of grants and investment tax credits, are recorded as a reduction of the related expense or cost of the asset acquired. Government grants are recognized when there is reasonable assurance that the Corporation has met or will meet the requirements of the approved grant program and there is reasonable assurance that the grant will be received. Grants that compensate the Corporation for expenses incurred are recognized in profit or loss as other income on a systematic basis in the same years in which the expenses are recognized. Grants that compensate the Corporation for the cost of an asset are recognized in profit or loss on a systematic basis over the useful life of the asset. (k) Lease payments: Payments made under operating leases are recognized in profit or loss on a straight-line basis over the term of the lease. Lease incentives received are recognized as an integral part of the total lease expense, over the term of the lease. Minimum lease payments made under finance leases are apportioned between the finance expense and the reduction of the outstanding liability. The finance expense is allocated to each period during the lease term so as to produce a constant periodic rate of interest on the remaining balance of the liability. Contingent lease payments are accounted for in the period in which they are incurred. (l) Foreign currency: Transactions in foreign currencies are translated to the respective functional currency at exchange rates at the dates of the transactions. Monetary assets and liabilities denominated in foreign currencies at the reporting date are translated to the functional currency at the exchange rate at that date. The foreign currency gain or loss on monetary items is the difference between amortized cost in the functional currency at the beginning of the period, adjusted for effective interest and payments during the period, and the amortized cost in foreign currency translated at the exchange rate at the end of the reporting period. Non-monetary assets and liabilities denominated in foreign currencies that are measured at fair value are retranslated to the functional currency at the exchange rate at the date that the fair value was determined. Foreign currency differences arising on retranslation are recognized in profit or loss. Non-monetary items that are measured in terms of historical cost in a foreign currency are translated using the exchange rate at the date of the transaction. (m) Employee benefits: (i) Short-term employee benefits: Short-term employee benefit obligations are measured on an undiscounted basis and are expensed as the related service is provided. A liability is recognized for the amount expected to be paid under short-term cash bonus or profit-sharing plans if the Corporation has a present legal or constructive obligation to pay this amount as a result of past service provided by the employee, and the obligation can be estimated reliably. 14 NEPTUNE TECHNOLOGIES & BIORESSOURCES INC. Notes to Consolidated Financial Statements, Continued For the years ended February 28, 2013 and February 29, 2012 3.Significant accounting policies (continued): (m) Employee benefits (continued): (ii) Share-based payment transactions: The grant date fair value of share-based payment awards granted to employees is recognized as an employee expense, with a corresponding increase in contributed surplus and subsidiary options, as applicable, over the period that the employees unconditionally become entitled to the awards. The grant date fair value takes into consideration market performance conditions when applicable. The amount recognized as an expense is adjusted to reflect the number of awards for which the related service and non-market performance vesting conditions are expected to be met, such that the amount ultimately recognized as an expense is based on the number of awards that meet the related service and non-market performance conditions at the vesting date. Share-based payment arrangements in which the Corporation receives goods or services as consideration for its own equity instruments are accounted for as equity-settled share-based payment transactions, regardless of how the equity instruments are obtained by the Corporation. (iii) Termination benefits: Termination benefits are recognized as an expense when the Corporation is committed demonstrably, without realistic possibility of withdrawal, to a formal detailed plan to either terminate employment before the normal retirement date, or to provide termination benefits as a result of an offer made to encourage voluntary redundancy. Termination benefits for voluntary redundancies are recognized as an expense if the Corporation has made an offer of voluntary redundancy, it is probable that the offer will be accepted, and the number of acceptances can be estimated reliably. If benefits are payable more than 12 months after the reporting year, then they are discounted to their present value. (n) Finance income and finance costs: Finance income comprises interest income on funds invested. Interest income is recognized as it accrues in profit or loss, using the effective interest method. Finance costs comprise interest expense on borrowings, unwinding of the discount on provisions, changes in the fair value of financial derivative liabilities at fair value through profit or loss, and impairment losses recognized on financial assets. Borrowing costs that are not directly attributable to the acquisition, construction or production of a qualifying asset are recognized in profit or loss using the effective interest method. Foreign currency gains and losses are reported on a net basis. The Corporation recognizes interest income as a component of investing activities and interest cost as a component of financing activities in the consolidated statements of cash flows. (o) Income tax: Income tax expense comprises current and deferred taxes. Current and deferred taxes are recognized in profit or loss except to the extent that they relate to a business combination, or items recognized directly in equity or in other comprehensive income. Current tax is the expected tax payable or receivable on the taxable income or loss for the year, using tax rates enacted or substantively enacted at the reporting date, and any adjustment to tax payable in respect of previous years. 15 NEPTUNE TECHNOLOGIES & BIORESSOURCES INC. Notes to Consolidated Financial Statements, Continued For the years ended February 28, 2013 and February 29, 2012 3.Significant accounting policies (continued): (o) Income tax (continued): Deferred tax is recognized in respect of temporary differences between the carrying amounts of assets and liabilities for financial reporting purposes and the amounts used for taxation purposes. Deferred tax is not recognized for the following temporary differences: the initial recognition of assets or liabilities in a transaction that is not a business combination and that affects neither accounting nor taxable profit or loss, and differences relating to investments in subsidiaries and jointly controlled entities to the extent that it is probable that they will not reverse in the foreseeable future. In addition, deferred tax is not recognized for taxable temporary differences arising on the initial recognition of goodwill. Deferred tax is measured at the tax rates that are expected to be applied to temporary differences when they reverse, based on the laws that have been enacted or substantively enacted by the reporting date. Deferred tax assets and liabilities are offset if there is a legally enforceable right to offset current tax liabilities and assets, and they relate to income taxes levied by the same tax authority on the same taxable entity or on different tax entities, but they intend to settle current tax liabilities and assets on a net basis or their tax assets and liabilities will be realizedsimultaneously. A deferred tax asset is recognized for unused tax losses, tax credits and deductible temporary differences, to the extent that it is probable that future taxable profits will be available against which they can be utilized. Deferred tax assets are reviewed at each reporting date and are reduced to the extent that it is no longer probable that the related tax benefit will be realized. (p) Earnings per share: The Corporation presents basic and diluted earnings per share ("EPS'') data for its common shares. Basic EPS is calculated by dividing the profit or loss attributable to common shareholders of the Corporation by the weighted average number of common shares outstanding during the period, adjusted for own shares held. Diluted EPS is determined by adjusting the profit or loss attributable to common shareholders and the weighted average number of common shares outstanding, adjusted for own shares held, for the effects of all dilutive potential common shares, which comprise warrants and share options granted to employees. (q) Segment reporting: An operating segment is a component of the Corporation that engages in business activities from which it may earn revenues and incur expenses, including revenues and expenses that relate to transactions with any of the Corporation’s other components. All operating segments’ operating results are reviewed regularly by the Corporation’s CEO to make decisions about resources to be allocated to the segment and assess its performance, and for which discrete financial information is available. Segment results that are reported to the CEO include items directly attributable to a segment as well as those that can be allocated on a reasonable basis. Unallocated items comprise mainly corporate assets (primarily the Corporation’s headquarters), head office expenses, and income tax assets and liabilities. Segment capital expenditure is the total cost incurred during the period to acquire property, plant and equipment, and intangible assets. (r) New standards and interpretations not yet adopted: A number of new standards, and amendments to standards and interpretations, are not yet effective for the year ended February28,2013, and have not been applied in preparing these consolidated financial statements. (i) Financial instruments: In November 2009 the IASB issued IFRS 9 Financial Instruments (IFRS 9 (2009)), and in October 2010 the IASB published amendments to IFRS 9 (IFRS 9 (2010)). IFRS 9 (2009) replaces the guidance in IAS 39 Financial Instruments: Recognition and Measurement, on the classification and measurement of financial assets. The Standard eliminates the existing IAS 39 categories of held-to-maturity, available-for-sale and loans and receivable. Financial assets will be classified into one of two categories on initial recognition: · financial assets measured at amortized cost; or · financial assets measured at fair value. 16 NEPTUNE TECHNOLOGIES & BIORESSOURCES INC. Notes to Consolidated Financial Statements, Continued For the years ended February 28, 2013 and February 29, 2012 3.Significant accounting policies (continued): (r) New standards and interpretations not yet adopted (continued): (i) Financial instruments (continued): Gains and losses on remeasurement of financial assets measured at fair value will be recognized in profit or loss, except that for an investment in an equity instrument which is not held-for-trading. IFRS 9 provides, on initial recognition, an irrevocable election to present all fair value changes from the investment in other comprehensive income ("OCI''). The election is available on an individual share-by-share basis. Amounts presented in OCI will not be reclassified to profit or loss at a later date. IFRS 9 (2010) added guidance to IFRS 9 (2009) on the classification and measurement of financial liabilities, and this guidance is consistent with the guidance in IAS 39, except as described below. Under IFRS 9 (2010), for financial liabilities measured at fair value under the fair value option, changes in fair value attributable to changes in credit risk will be recognized in OCI, with the remainder of the change recognized in profit or loss. However, if this requirement creates or enlarges an accounting mismatch in profit or loss, the entire change in fair value will be recognized in profit or loss. Amounts presented in OCI will not be reclassified to profit or loss at a later date. IFRS 9 (2010) supersedes IFRS 9 (2009) and is effective for annual periods beginning on or after January 1, 2015, with early adoption permitted. The extent of the impact of adoption of IFRS 9 (2010) has not yet been determined. (ii) Consolidated financial statements: In May 2011, the IASB issued IFRS 10 Consolidated Financial Statements, which is effective for annual periods beginning on or after January 1, 2013, with early adoption permitted. IFRS 10 provides a single model to be applied in the control analysis for all investees, including entities that currently are special-purpose entities.The consolidation procedures are carried forward substantially unmodified from IAS 27 (2008). The Corporation intends to adopt IFRS 10 in its financial statements for the annual period beginning on March 1, 2013.The Corporation does not expect IFRS 10 to have a material impact on the financial statements. (iii) Disclosure of interests in other entities: In May 2011, the IASB issued IFRS 12 Disclosure of Interests in Other Entities, which is effective for annual periods beginning on or after January 1, 2013, with early adoption permitted. IFRS 12 contains the disclosure requirements for entities that have interests in subsidiaries, joint arrangements (i.e. joint operations or joint ventures), associates and/or unconsolidated structured entities. Interests are widely defined as contractual and non-contractual involvements that expose an entity to a variability of returns from the performance of the other entity.The required disclosures aim to provide information in order to enable users to evaluate the nature of, and the risks associated with, an entity’s interest in other entities, and the effects of those interests on the entity’s financial position, financial performance and cash flows. The Corporation intends to adopt IFRS 12 in its financial statements for the annual period beginning on March 1, 2013.The Corporation does not expect the amendments to have a material impact on the financial statements. 17 NEPTUNE TECHNOLOGIES & BIORESSOURCES INC. Notes to Consolidated Financial Statements, Continued For the years ended February 28, 2013 and February 29, 2012 3.Significant accounting policies (continued): (r) New standards and interpretations not yet adopted (continued): (iv) Fair value: In May 2011, the IASB published IFRS 13 Fair Value Measurement, which is effective prospectively for annual periods beginning on or after January 1, 2013.The disclosure requirements of IFRS 13 need not be applied in comparative information for years before initial application. IFRS 13 replaces the fair value measurement guidance contained in individual IFRS with a single source of fair value measurement guidance. It defines fair value as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date, i.e. an exit price. The standard also establishes a framework for measuring fair value and sets out disclosure requirements for fair value measurements to provide information that enables financial statement users to assess the methods and inputs used to develop fair value measurements and, for recurring fair value measurements that use significant unobservable inputs (Level 3), the effect of the measurements on profit or loss or other comprehensive income. IFRS 13 explains ‘how’ to measure fair value when it is required or permitted by other IFRS. IFRS 13 does not introduce new requirements to measure assets or liabilities at fair value, nor does it eliminate the practicability exceptions to fair value measurements that currently exist in certain standards. The Corporation intends to adopt IFRS 13 prospectively in its financial statements for the annual period beginning on March1,2013.The extent of the impact of adoption of IFRS13 has not yet been determined. (v) Amendments to IAS 19 - Employee Benefits: In June 2011, the IASB published an amended version of IAS 19 Employee Benefits. Adoption of the amendment is required for annual periods beginning on or after January 1, 2013, with early adoption permitted. The amendment is generally applied retrospectively with certain exceptions. The amendments change the definition of short-term employee benefits and also impacts termination benefits, which would now be recognized at the earlier of when the entity recognizes costs for a restructuring within the scope of IAS 37 Provisions, and when the entity can no longer withdraw the offer of the termination benefits. The Corporation intends to adopt the amendments in its financial statements for the annual period beginning on March 1, 2013. The extent of the impact of adoption of the amendments has not yet been determined. 18 NEPTUNE TECHNOLOGIES & BIORESSOURCES INC. Notes to Consolidated Financial Statements, Continued For the years ended February 28, 2013 and February 29, 2012 4.Trade and other receivables: February 28, February 29, Trade receivables $ $ Sales taxes receivable Current portion of government grant receivable (note 7) Accrued and other receivables $ $ The Corporation’s exposure to credit and currency risks related to trade and other receivables is presented in Note 21. 5.Investment tax credits receivable: Tax credits receivable comprise research and development investment tax credits receivable from the provincial government which relate to qualifiable research and development expenditures under the applicable tax laws. The amounts recorded as receivables are subject to a government tax audit and the final amounts received may differ from those recorded. Unused federal tax credits may be used to reduce future federal income taxes payable and expire as follows: $ 19 NEPTUNE TECHNOLOGIES & BIORESSOURCES INC. Notes to Consolidated Financial Statements, Continued For the years ended February 28, 2013 and February 29, 2012 5.Investment tax credits receivable (continued): Unused investment tax credits by segment: Nutraceutical Cardiovascular and neurological As a result of the plant explosion, the Corporation reassessed the recoverability of the long-term investment tax credit recoverable recorded in the nutraceutical segment. The Corporation determined that the criteria for recognition of this asset was no longer met and derecognized the long-term investment tax credit recoverable in the amount of $1,200,000 at February 28, 2013. The realization of this asset will depend on the successful implementation of the Corporation’s action plan to resume operations and the ability of the Corporation to generate future taxable income in this segment. 6.Inventories: February 28, February 29, Raw materials $ $ Work in progress Finished goods Spare parts $ $ For the year ended February 28, 2013, the cost of sales of $15,633,097 (2012 - $9,063,916) was comprised of inventory costs of $15,373,016 (2012 - $8,869,511) which consisted of raw materials, consumables and changes in work in progress and finished goods, inventory writedown of $16,318 (2012 - $2,514) and other costs of $243,763 (2012 - $191,891). 7.Government grants receivable: In 2010, the Corporation entered into an agreement to receive a financial contribution of $200,000 under a government grant program for its investments in the plant expansion.The amount is to be received in annual equal installments of $50,000.The Corporation received the first portion of $50,000 in the year ended February 29, 2012. In 2012, the Corporation entered into an agreement to receive a financial contribution under a government grant program for the Sherbrooke plant expansion (note 23(b)(ii)). The total financial contribution to be received over the construction period to 2014 is $3,000,000, of which $2,636,501 (2012 - $347,146) was receivable at February 28, 2013. The financial contribution is subject to certain conditions, such as maintaining employment levels in the Sherbrooke facility after construction is complete, which the Corporation expects to meet. February 28, February 29, Government grants receivable $ Less current portion (note 4) ) ) $
